Cite as 2020 Ark. 267
                 SUPREME COURT OF ARKANSAS
                                     No.   CV-20-454
                                               Opinion Delivered: August   27, 2020
BONNIE MILLER, INDIVIDUALLY AND
ON BEHALF OF
ARKANSAS VOTERS FIRST AND OPEN
PRIMARIES ARKANSAS, BALLOT        AN ORIGINAL ACTION
QUESTION COMMITTEES
                      PETITIONERS

V.

JOHN THURSTON, IN HIS CAPACITY
AS ARKANSAS SECRETARY OF STATE,
AND THE STATE BOARD OF ELECTION
COMMISSIONERS
                    RESPONDENTS

ARKANSANS FOR TRANSPARENCY, A
BALLOT QUESTION COMMITTEE, AND
JONELLE FULMER, INDIVIDUALLY
AND ON BEHALF OF ARKANSANS FOR PETITION DENIED IN PART AND
TRANSPARENCY                     DISMISSED AS MOOT IN PART;
                     INTERVENORS MOTIONS MOOT.


                            ROBIN F. WYNNE, Associate Justice

      Petitioners Arkansas Voters First (AVF), a ballot question committee; Bonnie

Miller, individually and on behalf of AVF; and Open Primaries Arkansas, a ballot question

committee, filed this original action under article 5, section 1 of the Arkansas

Constitution, Amendment 7 to the Arkansas Constitution, and Arkansas Supreme Court

Rule 6-5. At issue are two initiative petitions proposing constitutional amendments that

petitioners seek to have placed on the November 2020 general election ballot—one
regarding open primaries/rank-choice voting1 and the other regarding redistricting.2 The

second amended consolidated original action complaint contains three counts challenging:

(1) the Secretary of State John Thurston’s determination that the certification language

submitted under Arkansas Code Annotated section 7-9-601(b)(3) was insufficient; (2) the

Secretary of State’s additional grounds for disqualifying signatures for the open

primaries/rank-choice voting petition; (3) the State Board of Election Commissioners’

(SBEC’s) decision not to certify the ballot title and popular name for the open

primaries/rank-choice voting proposed amendment.3 This court bifurcated the

proceedings, referring Counts 1 and 2 to the Honorable John Fogleman, special master,

and setting a separate briefing schedule for Count 3. This opinion addresses Counts 1 and

2. Because we deny Count 1 of the petition, the remainder of the petition is moot, as are

all pending motions. Neither initiative petition can qualify for the November 2020 general

election ballot.


       1
        The popular name of this proposed amendment is “A Constitutional Amendment
Establishing Top Four Open Primary Elections and Majority Winner General Elections
with Instant Runoffs if Necessary.”
       2
       The popular name of this proposed amendment is “Citizens’ Commission for an
Independent Redistricting Commission.”
       3
        On August 17, 2020, petitioners filed a third amended consolidated original action
petition to challenge the Secretary of State’s finding, conveyed by letter dated August 11,
2020, that the redistricting amendment did not contain the requisite number of verified
signatures of registered voters to qualify for a cure period. The third amended petition
incorporated by reference the petitioners’ prior pleadings, and Counts 1, 2, and 3 remain
the same as in the second amended petition. Therefore, there is no need to order
additional briefing.

                                            2
                                          I. Background

       Pursuant to article 5, section 1 of the Arkansas Constitution, an initiative petition

proposing a constitutional amendment requires the signatures of 10 percent of legal voters.

In this case, the parties agree that the number of signatures needed for such a petition to

be placed on the ballot is 89,151. Furthermore, for an insufficient petition to be entitled to

a “cure period” to obtain more signatures, a state-wide petition must contain “valid

signatures of legal voters equal to: (A) At least seventy-five percent (75%) of the number of

state-wide signatures of legal voters required; and (B) At least seventy-five percent (75%) of

the required number of signatures of legal voters from each of at least fifteen (15) counties

of the state.” Ark. Const. art. 5, § 1.

       On July 6, 2020, sponsor AVF timely submitted to the Secretary of State the two

initiative petitions at issue. The Secretary of State then began the two-step intake process,

which involves (1) completion of an internal checklist of petition requirements and

“culling” invalid signatures (what the parties sometimes refer to as “facial review”) and (2)

verification of signatures if a petition contains the requisite number of facially valid

signatures. See Ark. Code Ann. § 7-9-126. Counts 1 and 2 concern the first step in the

process, which precedes the verification of signatures. On July 14, 2020, the Secretary of

State sent letters to a representative of AVF declaring both petitions insufficient for failure

to comply with Arkansas Code Annotated section 7-9-601(b)(3), which requires the

sponsor, upon submission of its list of paid canvassers, to certify that each paid canvasser in




                                               3
its employ has passed a criminal background check. Here, the list of paid canvassers was

accompanied by the following certification:

       In compliance with Arkansas Code Annotated § 7-9-601, please find the list of paid
       canvassers that will be gathering signatures on the Redistricting Commission
       Constitutional Amendment. On behalf of the sponsors, Arkansas Voters First, this
       statement and submission of names serves as certification that a statewide Arkansas
       State Police background check, as well as, 50-state criminal background check have
       been timely acquired in the 30 days before the first day the Paid canvasser begins to
       collect signatures as required by Act 1104 of 2017.

The certification for the open primaries/rank-choice voting amendment was identical

except for identifying the amendment as “the Constitutional Amendment Establishing

Top Four Open Primary Elections and Majority Winner General Elections with Instant

Runoff.” The Secretary of State’s letters indicated that because AVF had not certified that

each paid canvasser had “passed” a criminal background check, none of the signatures

solicited by the paid canvassers could be counted for any purpose, citing Arkansas Code

Annotated section 7-9-601(f). Section 7-9-601(f) provides that “signatures incorrectly

obtained or submitted under this section [regarding hiring and training of paid canvassers]

shall not be counted by the Secretary of State for any purpose.”

       Petitioners filed suit in this court on July 17, 2020, seeking a preliminary and

permanent injunction requiring the Secretary of State to count the petitions’ signatures

and to provide a “cure period” of at least thirty days. Petitioners sought expedited

consideration based on the August 20, 2020 deadline for the Secretary of State to certify

any proposed constitutional amendments to the County Boards of Election




                                              4
Commissioners for the November general election. This court ordered the Secretary of

State to continue with the intake process, granted a provisional cure period and expedited

consideration, and appointed a special master to make findings on factual issues. Miller v.

Thurston, 2020 Ark. 262 (per curiam). Arkansans for Transparency, a ballot question

committee, and Jonelle Fulmer, individually and on behalf of Arkansans for Transparency,

were permitted to intervene. Id.

       On July 21, 2020, the Secretary of State issued a revised declaration-of-insufficiency

letter to AVF regarding the open primaries/rank-choice voting petition. The Secretary of

State listed six additional reasons for culling 10,208 signatures from the petition, leaving

only 88,623 of the 89,151 signatures required on the face of the petition. On July 23,

2020, the Secretary of State issued a revised declaration-of-insufficiency letter to AVF

stating that, after intake analysis had been completed, a total of 90,493 signatures were left

on the face of the redistricting petition. Thus, the sole reason for the declaration of

insufficiency on the redistricting petition was the certification language discussed in the

initial insufficiency letter.

       The special master held a hearing on July 28–31, 2020, at which he heard

testimony, heard the arguments of counsel, and received evidence. On August 10, 2020,

the special master filed a detailed report and findings of fact. Pertinent to Count 1 of the

complaint, the master stated:

               If the Supreme Court concludes that there is only one reasonable
       interpretation that can be drawn from the undisputed facts in regard to the
       certification, then the question of the adequacy of the certification appears


                                              5
       to be a question of law for the Court to decide. The facts are not in dispute,
       but the meaning of those facts is disputed. In the event the court finds that
       the application of the statute to the undisputed language of the certification
       is subject to more than one reasonable interpretation and is a question of
       fact, I find that the language of the certification does not certify that the
       canvasser has “passed” a background check and does not comply with
       Arkansas law. Neither petition in question has enough facially valid
       signatures to require verification of signatures if the certification given in this
       case is inadequate. If the court concludes the certification language complies
       with Ark. Code Ann. Section 7-9-601(b)(7) further analysis is required[.]

Regarding Count 2, the special master found that the Secretary of State erroneously culled

586 signatures from the open primaries/rank-choice voting petition, leaving the petition

with sufficient signatures on its face if the background-check certification language is

determined to be adequate.

                                            II. Count 1

       For Count 1, petitioners contend that the Secretary of State’s decision to declare

the two initiative petitions insufficient for failure to comply with the requirement of

certifying that the paid canvassers had passed background checks violates Arkansas law.

There is no dispute about the language used in the certification, and the issue presents a

question of law for this court to decide.

       The applicable statute provides in pertinent part:

       (b)(1) To verify that there are no criminal offenses on record, a sponsor shall
       obtain, at the sponsor’s cost, from the Division of Arkansas State Police, a
       current state and federal criminal record search on every paid canvasser to be
       registered with the Secretary of State.

       (2) The criminal record search shall be obtained within thirty (30) days
       before the date that the paid canvasser begins collecting signatures.


                                                6
       (3) Upon submission of the sponsor’s list of paid canvassers to the Secretary
       of State, the sponsor shall certify to the Secretary of State that each paid
       canvasser in the sponsor’s employ has passed a criminal background check in
       accordance with this section.

       (4) A willful violation of this section by a sponsor or paid canvasser
       constitutes a Class A misdemeanor.

Ark. Code Ann. § 7-9-601 (emphasis added). The first rule in considering the meaning and

effect of a statute is to construe it just as it reads, giving the words their ordinary meaning

and usually accepted meaning in common language.” Berryhill v. Synatzske, 2014 Ark. 169,

at 4, 432 S.W.3d 637, 640.

       Petitioners argue that their certification language, when viewed as a whole, certifies

that its canvassers passed criminal background checks. According to petitioners, the

Secretary of State’s conclusion that AVF had not done so was “due to his excessive focus

on the absence of the word ‘passed.’” Petitioners would have this court instead focus on

the words “[i]n compliance with Arkansas Code § 7-9-601” at the beginning of the

certification and “as required by Act 1104 of 2017” at its conclusion. But these references

to the applicable statute and its 2017 amendatory act do not constitute compliance with

the statute. Under Arkansas Code Annotated section 7-9-601, a sponsor is required both to

obtain a criminal record search on each paid canvasser and to certify to the Secretary of

State that each paid canvasser passed the criminal background check. See Ark. Code Ann. §

7-9-601(b)(1), (b)(3). Simply acquiring or obtaining a background check is not sufficient

under the plain language of the statute. The results of the background checks are not



                                              7
required to be filed with the Secretary of State, and the certification is the only assurance

the public receives that the paid canvassers “passed” background checks.4

       Next, petitioners argue that Arkansas law does not require sponsors to use magic

words, especially when strict compliance with the statute is impossible. Their argument

that strict compliance is impossible is a red herring, however, because the impossibility of

obtaining federal background checks from the Arkansas State Police, as contemplated by

the statute, is not at issue. Petitioners did not certify that their paid canvassers had passed

any background check—state or federal. Nor are “magic words” the issue. Petitioners could

have conveyed in their certification that each paid canvasser had passed a background

check without using the word “passed.” The issue is whether petitioners have complied

with the statutory requirements. Benca v. Martin, 2016 Ark. 359, 500 S.W.3d 742, is

instructive. In Benca, this court addressed challenges to the sufficiency of signatures

counted by the respondent Secretary of State in a statewide initiative ballot petition. In

interpreting several requirements for canvassers, this court applied the plain language of

the statutes and disqualified signatures collected by canvassers when statutory requirements


       4
        Before obtaining a signature on an initiative or referendum petition as a paid
canvasser, the prospective canvasser is required to submit to the sponsor, among other
things, “[a] signed statement taken under oath or solemn affirmation stating that the
person has not pleaded guilty or nolo contendere to or been found guilty of a criminal
felony offense or a violation of the election laws, fraud, forgery, or identification theft in
any state of the United States, the District of Columbia, Puerto Rico, Guam, or any other
United States protectorate.” Ark. Code Ann. § 7-9-601(d)(3). Thus, the standard for having
“passed” a criminal background check appears to be having no criminal conviction for a
felony offense or a violation of the election laws, fraud, forgery, or identification theft as
stated in section 7-9-601(d)(3).

                                              8
had not been met. For example, over 7500 signatures were excluded because they were

gathered by canvassers where no state police background check was ever obtained or where

the background check was completed after the sponsor had certified that the background

check had already been performed. Benca, 2016 Ark. 359, at 8–9, 500 S.W.3d 742, 748.

We concluded by stating, “Today, we have simply interpreted the laws enacted by our

General Assembly—‘shall’ means ‘shall’ and the Sponsor did not comply with the statutes.”

Id. at 16, 500 S.W.3d at 752. Similarly, in Zook v. Martin, 2018 Ark. 306, 558 S.W.3d 385,

this court excluded several sets of signatures for failure to comply with the statutory

requirements regarding paid canvassers. Here, we cannot ignore the mandatory statutory

language requiring certification that the paid canvassers passed criminal background

checks, nor can we disregard section 7-9-601(f)’s prohibition on the Secretary of State

counting incorrectly obtained signatures “for any purpose.”

       In sum, we hold that petitioners did not comply with Arkansas Code Annotated

section 7-9-601(b)(3) when they failed to certify that their paid canvassers had passed

criminal background checks. Accordingly, the initiative petitions at issue are insufficient

and petitioners are not entitled to a cure period or any other relief.

                                        III. Conclusion

       Because we deny Count 1 of the petition, petitioners cannot move forward with

their remaining challenges to the initiative process, and any ruling on petitioners’

remaining claims would be strictly advisory. Generally, this court does not issue opinions

that are moot or advisory. Ross v. Martin, 2016 Ark. 362, at 4. Therefore, Count 2 of the


                                               9
third amended consolidated original action petition is dismissed as moot. Additionally, all

pending motions are moot.

       Petition denied in part and dismissed as moot in part; motions moot.

       Mandate to issue immediately.

       HART, J., dissents.

       JOSEPHINE LINKER HART, Justice, dissenting. Today, the majority has

disenfranchised more than 90,000 citizens. By signing the petition, these registered voters

clearly manifested their desire to have these issues placed on the ballot. While I am not

unmindful that the sponsor of an initiative is keenly interested in a proposed

constitutional amendment, it is ultimately up to the qualified electors in this state to

decide whether that measure is voted on. Ark. Const. art. 5, § 1. The legislative article of

our constitution calls initiative “the first power reserved by the people.” Id. Our

constitution expressly prohibits laws that impinge on the right of the people to access and

sign initiative petitions. It could not be more clearly stated:

               Unwarranted Restrictions Prohibited. No law shall be passed to
       prohibit any person or persons from giving or receiving compensation for
       circulating petitions, not to prohibit the circulation of petitions, nor in any
       manner interfering with the freedom of the people in procuring petitions;
       but laws shall be enacted prohibiting and penalizing perjury, forgery, and all
       other felonies or other fraudulent practices, in the securing of signatures or
       filing of petitions.

       Given the express language in our constitution, to the extent that Arkansas Code

Annotated section 7-9-601(b) acts to prohibit “any person” from being a paid canvasser or




                                               10
interferes with the “freedom of the people in procuring petitions,” it is obviously

unconstitutional.

       I do not mention the plain language of article 5, section 1, because we have a

challenge to the constitutionality of section 7-9-601. I mention this only because in

construing section 7-9-601, this court must be guided by the mandate to construe the

section to be constitutional, if possible. 3 Rivers Logistics, Inc. v. Brown-Wright Post No. 158 of

Am. Legion, Dep’t of Ark., Inc., 2018 Ark. 91, 548 S.W.3d 137. The majority has failed to

follow this mandate.

       In the first place, the concept of “passing” a background check is not firmly rooted

in fact. A State Police background check merely shares the content of one or more

databases. The State Police do not “pass” or “fail” the subject of a background check.

Accordingly, certifying that a paid canvasser has “passed” a background check leaves the

sponsor with the Hobson’s choice of not quite truthfully claiming that a canvasser “passed”

a background check, which exposes him or her to potential criminal penalties under

section 7-9-601(b)(4), or the more similarly unpalatable prospect of having all the petition

parts rejected. Secondly, appearing on a database as having a criminal conviction is not

conclusive of the question of whether a paid canvasser committed or did not commit a

criminal offense. See, e.g., Trammell v. Wright, 2016 Ark. 147, 489 S.W.3d 636. As with any

electronic database, the time-honored maxim “garbage in/garbage out” applies. Thirdly,

not all criminal convictions are positively correlated with a proclivity to commit perjury,




                                                11
forgery, or fraud. The Arkansas Rules of Evidence acknowledge this fundamental fact. See

Ark. R. Evid. 609.

       Contrary to the majority’s assertion, there is no evidence that the disputed

certification resulted in a single signature “incorrectly obtained or submitted.” Under the

Arkansas Constitution, “incorrectly obtained” can only mean as a result of “perjury,

forgery, or fraud.” Likewise, there is no evidence that the certification language directly

affected the validity of even a single petition part. The validity of each petition part, which

was evaluated by the Special Master, depends on entirely separate criteria. Accordingly, in

my view, the Secretary of State improperly excluded petitions circulated by paid canvassers

with the disputed certification language. I would order those signatures to be counted.

       I dissent.

       Steel, Wright, Gray, PLLC, by: Ryan Owsley, Nate Steel, Alex Gray, and Alec Gaines;

and Adam H. Butler and Robert F. Thompson, for petitioners.

       Gary L. Sullivan, Managing Attorney, for respondent John Thurston, in his official

capacity as Secretary of State.

       Leslie Rutledge, Att’y Gen., by: Nicholas J. Bronni, Ark. Solicitor Gen.; Vincent M.

Wagner, Deputy Solicitor Gen.; and Dylan L. Jacobs, Ass’t Solicitor Gen., for respondent

Arkansas State Board of Election Commissioners.

       Friday, Eldredge & Clark, LLP, by: Elizabeth Robben Murray, Kevin A. Crass, and Kathy

McCarroll, for intervenors.




                                              12